                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

COREY L. ELLIS                                                                               PLAINTIFF
ADC #116314

VS.                                           4:20-CV-00194-BRW

HENDERSON                                                                                    DEFENDANT

                                                        ORDER
           Plaintiff Corey L. Ellis (“Plaintiff”), in custody at the Pulaski County Detention Center,

filed this case pro se under 42 U.S.C. § 1983.1 On February 26, 2020, I denied Plaintiff’s motion

to proceed in forma pauperis because he did not submit the required calculation sheet and

directed Plaintiff to pay the $400 filing fee or file a complete motion to proceed in forma

pauperis within thirty days.2 I advised Plaintiff that failure to do so would result in the dismissal

of his case.3 Plaintiff has failed to file a complete motion to proceed in forma pauperis or

otherwise respond to my February 26, 2020 Order. Accordingly, Plaintiff’s complaint is

DISMISSED without prejudice.4

           IT IS SO ORDERED this 8th day of April, 2020.

                                                         Billy Roy Wilson________________
                                                         UNITED STATES DISTRICT JUDGE




1
 Plaintiff was notified that his failure to respond to this Order would result in the dismissal of this case under Local
Rule 5.5(c)(2), which reads:

           It is the duty of any party not represented by counsel to promptly notify the Clerk and the
           other parties to the proceedings of any change in his or her address, to monitor the progress
           of the case, and to prosecute or defend the action diligently. A party appearing for
           himself/herself shall sign his/her pleadings and state his/her address, zip code, and
           telephone number. If any communication from the Court to a pro se plaintiff is not
           responded to within thirty (30) days, the case may be dismissed without prejudice. Any
           party proceeding pro se shall be expected to be familiar with and follow the Federal Rules
           of Civil Procedure.
2
    Doc. No. 3.
3
    Id.
4
    Local Rule 5.5(c)(2).
